Mr. Justice Carnes delivered the opinion of the court. 3. Corporations, § 287*—when allowance of commissions to directors of corporation on sales of stock is proper. The allowance by the master in chancery and the chancellor of ten per cent, commission to the directors of a corporation on sales of stock of the corporation made by them, held proper under the evidence, in a suit for accounting brought against said directors. 4. Corporations, § 275*—when decree charging amounts against directors severally in suit for accounting is proper. A decree charging certain amounts against the defendants severally instead of jointly and severally, in a suit brought against the directors of a corporation for an accounting of the corporate funds, held proper under prior decisions in the same suit of the Supreme and the Appellate Courts.